Citation Nr: 1741215	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-35 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ear condition, to include secondary to service-connected bilateral hearing loss or tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1955 to June 1958, with additional National Guard service. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has requested that his case be advanced on the docket due to age.  The motion to advance the case on the docket is granted.  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017); 38 C.F.R. § 20.900(c) (2017).

The Board acknowledges that the RO's June 2013 rating decision denied a claim of entitlement to service connection for bilateral fungus with drainage.  However, the record reveals that the Veteran's ear condition may possibly be related to his either service-connected bilateral hearing loss or tinnitus.  Thus, upon consideration of this information contained in the record, the Board finds that this issue should be expanded and has amended the title page accordingly. See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 4   (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.  See 38 C.F.R. § 3.159(c)(4) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The first prong of McLendon is satisfied because the record contains a current diagnosis of chronic otitis.  See e.g., October 2012 VA treatment record with an impression of "otitis chronic."  Additional VA treatment records show that the Veteran sought treatment for complaints of itchiness near his ea.  See, e.g., June 2013, June 2014, July 2014, and September 2015 VA treatment records.  The associated progress notes indicated that the Veteran has been asymptomatic, but noted that the Veteran uses an ear lavage to relieve recurring symptoms of itchiness. 

The second and third prongs of McLendon are satisfied as well because the Veteran maintains that his ear condition is related to service and there is competent evidence that his current ear condition may be related to either his service-connected bilateral hearing loss or tinnitus.  April 2013 VA treatment records, for example, documented the Veteran stating that his hearing aids are too big, causing "his ears to sweat.  Veteran reports draining ears on occasion, even when not wearing his hearing aids."  An otoscopy revealed "clear narrow canals, dry, no sign of otitis or drainage . . . ."  In construing this evidence in the light most favorable to the Veteran, the Board finds that the low threshold of  the McLendon standard has been met in this instance and that the Veteran should be afforded a VA examination to determine whether a causal relationship exists between the current ear condition and service as well as whether the Veteran's service-connected bilateral hearing loss or tinnitus caused or aggravated his ear condition.  McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the file with any VA treatment records relevant to the Veteran's claim.  If any requested records are unavailable, the Veteran should be notified of such.

2.  After completing the development requested above, schedule the Veteran for an examination by an appropriate medical professional to ascertain the nature and etiology of his ear condition.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be 
reviewed by the examiner in conjunction with this request. 
 
(a)  Please identify by medical diagnosis the Veteran's ear conditions, if any.  If a diagnosis of chronic otitis is verified, please specify the nature of the infection (i.e. inner, middle or external).

(b)  For each diagnosis, the examiner should state whether it is at least as likely as not (e.g. at least a 50 percent probability or greater) that the Veteran's condition began in service or is otherwise related to service?  Please explain why or why not. 

(c)  If not directly related to service on the basis of question (b), is it at least as likely as not that the ear condition was caused by a service-connected disability, to include the Veteran's service-connected bilateral hearing loss or tinnitus?  Please explain why or why not.

(d) If not caused by a service-connected disability, is it at least as likely as not that the ear condition has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability, to include the Veteran's service-connected bilateral hearing loss or tinnitus disabilities?  Please explain why or why not.

(e) If the examiner finds that the ear condition has been permanently worsened beyond normal progression (aggravated) by a service-connected disability, please describe the degree in aggravation beyond the baseline level of the ear condition that is attributed to the service-connected disability.

(f)  Please explain the causal relationship, if any, between the Veteran's hearing aids and the Veteran's current diagnosis.  If no relationship exists, please explain why. 

In rendering the requested opinions, please specifically discuss the significance of the April 2013 VA treatment  records that documented the Veteran's complaints of drainage in his ears causing itchiness and discomfort.  

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.  The examiner is advised that the Veteran is competent to report symptoms he observed during and after service and that his reports must be taken into account in formulating the requested opinions.

3.  Readjudicate the claim on appeal.  If the benefits requested on appeal are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




